El Juez Asociado .Sr. Aldrey,
emitió la opinión del tribunal.
El sábado 4 de marzo de este año vencía el término para interponer apelación la parte perjudicada por la sentencia *501dictada en este pleito. En diclio día recibió el abogado de la parte a cuyo favor se dictó la sentencia copia del escrito de la otra parte apelando de ella y también una persona que firmó como agente del secretario de la corte de distrito re-cibió un pliego certificado que le entregó la oficina de correos, pliego que contenía el escrito de apelación y el dinero para su radicación, según declara bajo juramento el abogado de la parte apelante. El secretario registró el escrito de ape-lación el lunes 6 de marzo y abora nos pide la parte apelada que desestimemos el recurso por haber sido interpuesto fuera de tiempo, a cuya pretensión se opone la apelante ale-gando que entregó su escrito al secretario antes de vencerse el término que tenía para apelar y que ha pedido en la corte inferior que se corrijan los autos haciendo constar la radicación del escrito de apelación con fecha 4 de marzo.
La única controversia entre las partes ahora es si la apelación ha de considerarse interpuesta el día 6 de marzo en que el secretario registró el escrito de apelación o el 4 de marzo en que el secretario recibió por un agente suyo el pliego certificado conteniendo el escrito de apelación y los derechos para su radicación.
El artículo 296 del Código de Enjuiciamiento Civil dice así:
“Una apelación se interpone entregando al secretario de la corte en que fué dictada o registrada la sentencia o providencia apelada, un escrito manifestando que se apela de ella, o de determinada parte de la misma, y presentando idéntica manifestación a la parte con-traria o a su abogado.”
De acuerdo con ese artículo la apelación se interpone en-tregando al secretario el escrito de apelación. La palabra “entregando”, o “by filing” que emplea el texto inglés, usada por dicho artículo significa el acto de colocar en poder del secretario el escrito de apelación con el dinero corres-pondiente, cuando esto es necesario y por tanto la omisión del secretario de radicarlo o registrarlo no perjudica los de-*502rechos de las partes. Words and Phrases Judicially Defined, vol. 3, páginas 2764, 2768 y citas que contiene; Bóuvier’s Law Dictionary, vol. primero, página 782.
Así, pues, como el escrito de apelación fué entregado al secretario el sábado 4 de marzo, antes de vencerse el término para apelar, el recurso en este caso fué interpuesto en tiempo aunque dieho funcionario no radicó el escrito hasta el lunes siguiente y por tanto la moción de desestimación debe ser negada.

Sin lugar la moción del-apelado sobre desesti-mación del recurso.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Wolf, Hutchison y Franco Soto.